Freeman, J.,
delivered the opinion of the court.
An opinion was delivered some days since in this case, holding that the bringing of stolen property into this State was not punishable by our courts, unless so declared by statute. Our attention had not been called to the act of 1875, ch. 31, creating this offense, and fixing the punishment, in the case of property ■under fifty dollars, at confinement in the county jail as a high misdemeanor, and over that sum, in penitentiary for not less than three nor more than ten years. Under that statute these parties were properly convicted; and the judgment heretofore entered will be vacated, and judgment below affirmed. We need only • say, that we differ with the attorney-general as to the necessity of passing this law, and we think the opinion of this court, given by Judge Turley in Simpson v. The State, 4 Hum., 459, the sounder law on the subject — the learned attorney-general to the contrary notwithstanding. The question in the ease, however, is, whether the judgment of infamy was proper. This offense is not included in the list of enumerated cases where infamy is prescribed as part of the punishment in the statute creating the offense and making it punishable. We therefore hold that the judgment of infamy cannot be inflicted in this case, and the judgment must be modified to this extent.